Citation Nr: 0503399	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-08 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945 and from October 1950 to February 1953.  He died in July 
2000 and the appellant is the veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (2003) and basic 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code but denied service 
connection for the cause of the veteran's death.  In an April 
2002 rating decision issued in May 2002, the RO confirmed its 
denial of service connection for the cause of the veteran's 
death.  

In October 2003, the Board remanded the case to the RO for 
additional development, to include scheduling an RO hearing.  
In an October 2003 statement, the appellant's representative 
indicated that the appellant no longer wanted a personal 
hearing.  Thus, her hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2004).  The case  has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died on July [redacted], 2000.  The immediate cause 
of death was listed as pneumonia.  Congestive heart failure, 
coronary artery disease, deep vein thrombosis, and multiple 
diseases of the aged were listed as other conditions leading 
to the immediate cause of death.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for anterior poliomyelitis, with complete paralysis 
of both lower extremities, rated as 100 percent disabling.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service or shows 
that the veteran's service-connected disability substantially 
or materially contributed to the cause of his death.  

6.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
whether the veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death or any other matter raised by this case. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).

2.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a) (2004), which was effective August 29, 2001.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A.  The 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  The case 
was specifically remanded so that she could testify at an RO 
hearing but she withdrew her request for a hearing in an 
October 2003 statement from her representative.  In that 
October 2003 statement, the appellant's representative asked 
that private medical records from Mariner Health Care 
(nursing home) and Morton Plant Hospital in Clearwater, 
Florida, along with VA medical records, be obtained in 
support of her claim.  In a December 2003 letter, in 
compliance with the October 2003 Board remand, the RO asked 
the appellant to complete and sign authorizations for release 
of information to obtain the veteran's medical records and to 
provide additional information in support of her claim and 
told her that she must give VA enough information about any 
records so that such records could be requested on her 
behalf.  She did not respond.  In compliance with the Board's 
remand, the RO associated with the claims file copies of the 
veteran's VA medical records from November 1995 to July 2000, 
had the claims file reviewed by a medical specialist to 
render a nexus opinion, and readjudicated the claim and 
issued a supplemental statement of the case (SSOC) in June 
2004.  Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's October 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

A private physician statement, a certificate of death, a May 
2004 VA medical opinion, and pertinent VA and service medical 
records for the veteran have been associated with the claims 
file.  In variously dated letters, two rating actions, a 
statement of the case, a Board remand, and an SSOC, the RO 
informed the appellant of what was needed to establish 
entitlement to service connection for the cause of the 
veteran's death and she was given additional chances to 
supply any pertinent information.  Lay statements from the 
appellant and her representative also have been associated 
with the file.  Although there may be outstanding private 
treatment records concerning the veteran, the appellant 
failed to provide signed authorizations for their release.  
The duty to assist is "not a one way street," and VA can only 
proceed so far without help from the appellant herself.  
Warmoff v. Brown, 8 Vet. App. 517, 522 (1996).  

In a July 2004 VA Form 9, the appellant's representative 
requested that the Board obtain another medical opinion as to 
whether the veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death.  It appears that the representative is claiming that 
another opinion is needed to resolve any doubt.  It is the 
judgment of the Board that the medical question posed by this 
case is not so complex as to require obtaining an advisory 
opinion from an independent medical expert, when it has 
already been adequately addressed by a VA examiner in a May 
2004 opinion.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2004).

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the appellant's claim.  Under these 
circumstances, the Board finds that the service medical 
records, VA treatment records, a VA medical opinion, a 
private physician statement, two rating actions, a Board 
remand, and lay statements are adequate for determining 
whether the criteria for service connection for the cause of 
the veteran's death have been met.  Accordingly, in light of 
the appellant's failure to provide signed authorizations for 
release of the veteran's medical records, the Board finds 
that no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in August 2000.  Thereafter, in a September 2000 
rating decision, the RO initially denied the appellant's 
claim, prior to the enactment of the VCAA.  Only after this 
rating action was promulgated, in a November 2001 letter, did 
the RO provide initial notice of the provisions of the VCAA 
to the appellant and readjudicated the claim in April 2002.  
Although the VCAA notice letters that were provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  
After the Board remanded the case in October 2003, in a 
December 2003 VCAA letter to the appellant and in a June 2004 
SSOC and its accompanying letter, the RO provided additional 
notice to the appellant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence might be, or had been, obtained by VA, and gave 
the appellant additional time to submit any comment 
concerning any additional evidence that pertained to her 
claim.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate her service-connection claim and what 
information she needed to submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
her claim and has obtained and developed all relevant 
evidence, to the extent possible, for an equitable 
disposition of the claim.  In light of the above, the Board 
finds that there has been no prejudice to the appellant in 
this case that would warrant further notice or development, 
her procedural rights have not been abridged, and the Board 
will proceed with appellate review.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.

Analysis

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant primarily contends, that the veteran's service-
connected disability contributed substantially or materially 
to the veteran's death.

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighting the evidence for and against her claim.  
However, for the following reasons, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

Service medical records show that, in July 1952, the veteran 
developed anterior poliomyelitis, the residuals for which he 
was given physiotherapy in several military hospitals.  In a 
January 1953 opinion, an Air Force medical officer indicated 
that, six months after the onset of disease, the recovery of 
muscle function had reached its maximum.  The veteran was 
retired from the Air Force in February 1953 because he was 
found to be physically disqualified for active duty due to 
the residuals of the anterior poliomyelitis, which were rated 
as 100 percent disabling. Notice of the 100 percent rating 
was provided in an August 1953.  In a June 1954 rating 
action, an award a special monthly compensation for loss of 
use of both lower extremities was made effective from 
December 4, 1953.  

The veteran was admitted to the Cleveland VA Hospital for 
further treatment following his retirement from active duty.  
A September 1953 hospital report showed no material change in 
the veteran's physical condition for a number of months.  
There was marked atrophy of the muscles of the lower 
extremities and a neurologist expressed the opinion that it 
was unlikely there would be a significant increase in 
function.  Examination disclosed no other material residual 
disabled except for moderate atrophy of the right deltoid 
muscle weakness in the lower abdominal muscles.  In a sitting 
position, the veteran was able to tense the abdominal 
muscles, but there was bulging in the lower quadrants.  A May 
1954 Board decision concluded that the award of special 
monthly compensation for loss of use of both lower 
extremities should be made retroactive to March 1, 1953, the 
day following the veteran's release from active duty.  But 
the Board concluded that the residuals, exclusive of the 
disablement involving the lower extremities, were not of 
sufficient severity to warrant the assignment of a separate 
independent rating of 50 percent or more.  An October 1954 VA 
discharge summary shows final diagnoses included undiagnosed 
disease of the central nervous system, manifested by 
transient palsies of the extra ocular muscles and residuals 
of anterior poliomyelitis with marked weakness of trunk and 
legs, unchanged.

An August 1991 VA examination report shows that the veteran's 
upper extremities were functional, bilaterally, and he was 
able to perform most activities of daily living 
independently.  His lower extremities were essentially 
nonfunctional and unable to support his weight.  The veteran 
used the upper extremities for transfers to and from his 
wheelchair.  He relied on his wife and friends for 
transportation outside the home, two to three times per week.  
The diagnoses included right knee contraction, non-insulin-
dependent diabetes mellitus, myasthenia gravis, and 
poliomyelitis, lower extremities with paraparesis.

In a November 1991 rating action, a longitudinal review found 
that clear and unmistakable error was contained in a 
September 1991 rating decision, which reduced the veteran's 
100 percent rating as it was protected under the provisions 
of 38 U.S.C. §  314(m) since it had been in effect for 20 
years.  The decision also found error for the failure to 
consider entitlement to an increase in special monthly 
compensation.  The veteran was entitled to special monthly 
compensation for loss of use of one leg at a level or with 
complications preventing natural knee action with prosthesis 
in place and the loss of use of the other leg at a level or 
with complications preventing natural knee action with 
prosthesis in place from March 1, 1953.  Entitlement to aid 
and attendance benefits was not established as the veteran 
was not shown to be bedridden nor to need the regular aid and 
attendance of another person due solely to his service-
connected condition.  Likewise, entitlement to housebound 
benefits was also not found exists, as the veteran was not 
shown to be essentially housebound due to his service-
connected disability.  

The veteran died on July [redacted], 2000.  The appellant was married 
to the veteran at the time of his death.  At the time of the 
veteran's death, he was service-connected for the residuals 
of poliomyelitis, anterior, with complete paralysis of both 
lower extremities, rated as 100 percent disabling.  The July 
[redacted], 2000 VA records reflects that the director of nursing at 
the veteran's nursing home reported that the veteran had been 
sent to Sun Coast Hospital the evening before and that he 
expired the following morning.  VA treatment records indicate 
that two days prior to his demise, a VA social worker visited 
the veteran at his nursing home, where she found him out of 
bed in his wheelchair and where he was observed napping with 
short periods of wakefulness.  The veteran was oriented to 
self only; confusion was noted.  The facility psychiatric  
evaluation revealed dementia, uncomplicated, in addition to 
depressive disorder not otherwise specified.  The veteran was 
given Remeron for depression to increase his appetite.  It 
was noted that the veteran ate all of his breakfast that day 
and liquid nutritional supplements were encouraged at other 
times due to the veteran's refusal of solid foods.  VA 
vascular testing performed in June 2000 showed no evidence of 
acute deep vein thrombosis on the right or the left, but 
abnormal findings and duplex scan were noted and both legs, 
with echogenic thrombosis material along the popliteal vein 
wall with poor compression and recanalization on the right 
and echogenic thrombosis material along the common femoral 
and femoral vein wall with poor compression and 
recanalization on the left.  As indicated previously, the 
veteran's certificate of death shows that he died from 
pneumonia with congestive heart failure, coronary artery 
disease, deep vein thrombosis, and multiple diseases of the 
aged, listed as other conditions leading to the immediate 
cause of death.  The death certificate does not refer to the 
veteran's only service-connected disability.

In this case, the record contains two medical opinions on the 
question of whether the veteran service-connected residuals 
of polio contributed to his death.  "It is the responsibility 
of the BVA . . . to assess the credibility and weight to be 
given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to these 
medical opinions, the United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

There is some medical evidence that tends to support the 
appellant's contention.  In a January 2001 private physician 
statement, T. F. B, D.O. indicated that the appellant had 
asked him to write a letter regarding the veteran's history 
of polio.  Dr. T. F. B. stated that his review of the records 
revealed that the veteran had polio when he was younger, but 
the doctor was uncertain as to how this contributed to the 
veteran's death.  Dr. T. F. B. added that it was certainly 
possible that the veteran had a post-polio syndrome that did 
contribute to some of his debilitation and overall medical 
problems as well as contributing to his respiratory ailments.  

But a VA medical examiner opined that any relationship 
between the veteran's service-connected residuals of polio 
would be speculative in nature.  After a review of the claims 
file, a May 2004 VA medical examiner indicated that the 
veteran died of pneumonia and the underlying conditions were 
congestive heart failure, coronary artery disease, deep vein 
thrombosis, and multiple diseases of the aged; and that the 
veteran was service-connected for residuals of polio and had 
residual lower leg weakness from polio.  The VA examiner 
could find no evidence in the claims file that the veteran 
had other residuals, specifically pulmonary residuals, of his 
polio.  In light of that, unless the veteran did have some 
respiratory muscle dysfunction from the polio, it would be 
impossible to relate the veteran's death to his polio.  
Although the veteran did have lower mobility from his legs, 
and this could have contributed to his pneumonia, it was 
impossible to say with any medical certainty, or even as 
likely as not, that this did cause his pneumonia or his other 
listed medical conditions without speculation.  In addition, 
there is no evidence in the literature that the examiner 
could find that residual polio of the legs is related to the 
development of pneumonia or the other medical conditions 
mentioned in the veteran's file.

In a December 2004 informal hearing presentation, the 
appellant's representative stated that neither physician 
suggested that the veteran service-connected polio caused the 
veteran's death or his fatal pneumonia.  But he contended 
that it contributed to the veteran's death, since his 
service-connected polio and subsequent post-polio syndrome 
weakened the abdominal, thoracic and shoulder muscles, 
impairing the veteran's respiration and rendering him less 
able to resist the effects of the fatal pneumonia.  He 
attached an excerpt from Gray's Anatomy.  The appellant's 
representative indicates that the VA physician mistakenly 
concluded that the veteran had polio of the legs, while the 
record shows not only paralysis of legs, but the shoulders, 
thorax and abdomen muscles, and urges the Board to remand for 
clarification of the opinion in lieu of denial.

Dr. T. F. B.'s opinion is essentially conclusionary and does 
not indicate the basis of his opinion to be specific clinical 
or test findings, and it is not accompanied by additional 
medical comment or clinical treatment records.  Such an 
unsupported opinion seems more in response to the appellant's 
assertions and need for a nexus opinion than actual evidence 
in the record.  The United States of Appeals for Veterans 
Claims (Court) has found that the Board may consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  Hence, the Board finds that Dr. T. 
F. B.'s opinion that it was possible that the veteran had a 
post-polio syndrome that did contribute to some of his 
debilitation and overall medical problems as well as 
contributing to his respiratory ailments to be unpersuasive.  

The Board finds that the VA specialist, who found no nexus 
between the veteran's service-connected disorder and his 
death, is of far more probative weight when compared to the 
statements of Dr. T. F. B.  The specialist reviewed the 
claims file, to include the veteran's service records, VA 
examination and hospital reports, Dr. T. F. B.'s opinion, and 
nearly five years of the most recent VA medical records for 
the veteran, for the specific purpose of determining whether 
the veteran's service-connected disability was related to the 
veteran's death.  Both physicians agree that the veteran's 
service-connected disability did not cause the veteran's 
death.  Contrary to the appellant's representative's 
contention, the VA examiner could find no evidence in the 
claims file that the veteran had other residuals, 
specifically current pulmonary residuals, of his polio.  
Unless the veteran did have some respiratory muscle 
dysfunction from the polio, it would be impossible to relate 
the veteran's death to his polio.  Although the veteran did 
have no mobility from his legs, and this could have 
contributed to his pneumonia, it is impossible to say with 
any medical certainty, or even as likely as not, that this 
did cause his pneumonia or his other listed medical 
conditions without speculation.  Moreover, the examiner 
explained that there is no evidence in the literature that 
residual polio of the legs is related to the development of 
pneumonia or the other medical conditions mentioned in the 
veteran's file.  The Board observes that the veteran had been 
service connected for nearly 50 years and most of the 
evidence during that time period points to problems with his 
lower extremities not his respiratory system, there are no 
other reports of hospitalization for pneumonia.  As the VA 
examiner indicated, without specific evidence of clinical 
findings of some respiratory muscle dysfunction from the 
polio, any opinion tending to say that the veteran's 
residuals of polio contributed to his death or the other 
diseases linked with his death would be speculative in 
nature.  

The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight, 
commenting that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of the disorder claimed or the relationship thereto.  Service 
connection may not be predicated on a resort to speculation 
or remote possibility. See 38 C.F.R. § 3.102 (2004).  The 
Board concludes that Dr. T. F. B.'s opinion is too 
speculative to warrant entitlement to service connection for 
the cause of the veteran's death, particularly in light of 
the opinion of the VA specialist, who had the benefit of a 
review of the veteran's entire file.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

In reaching this decision, the Board has considered the 
excerpt from Gray's Anatomy showing how muscles of the thorax 
and abdomen participate in respiration submitted by the 
appellant's representative.  Although this information 
generally may support the appellant's claim, the Board does 
not assign this type of evidence much weight, as it does not 
establish a relationship between the veteran's service-
connected residuals of polio and his death or the other 
diseases linked to his death with any degree of certainty.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
But that is not the case here.  Thus, the Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion.

The Board notes that neither the appellant, nor her 
representative, has alleged that any other incident of 
service caused or contributed substantially or materially to 
the cause of the veteran's death, nor does the record reflect 
any evidence indicating that the veteran's death was caused 
by or related to any other incident of service.

The appellant may believe that there was a causal 
relationship between the veteran's service-connected 
disability and his death.  However, the Board notes that 
there is no indication that the appellant, or her 
representative, possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


